Citation Nr: 0032505	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to monetary benefits for a child suffering from 
spina bifida, on the basis of the veteran's service in 
Vietnam, under 38 U.S.C. § 1805 and 38 C.F.R. § 3.814.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1965 TO January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to spina bifida 
benefits.  

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and 
Supp. 1999).  


REMAND

Initially, the Board acknowledges the difficulty that the 
appellant is having with this case.  The veteran is divorced 
from the custodial mother and guardian of the veteran's 
daughter on whose behalf this claim was filed.  The veteran 
has apparently been uncooperative with the appellant's 
efforts.  The fact that the issues in this case revolve 
around the nature of the veteran's service, something he 
would be in a position of help establish, renders the 
situation difficult at best.  

The appellant, through her guardian, asserts that she suffers 
from spina bifida as a result of her father's military 
service in Vietnam.  The applicable regulations state that 
"VA shall pay a monthly allowance  . . . to or for a child 
who it has determined is suffering from spina bifida and who 
is a child of a Vietnam veteran."  38 C.F.R. § 3.814 (a) 
(1999).  

The key problem with the appellant's claim is whether her 
father is a "Vietnam veteran."  The regulations specify 
that for "the purposes of this section, the term "Vietnam 
veteran" means an individual who performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, without regard to the characterization of the 
individual's service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 3.814 
(c)(1) (1999).  

The veteran served in the Navy during service.  Review of his 
separation papers, DD 214, reveals that he did not earn any 
awards or medals that are indicative of Vietnam service.  The 
appellant contends that evidence has been submitted showing 
that the ship on which the veteran served, had service in the 
waters off of Vietnam.  Review of the evidence of record 
casts doubt on this assertion.  However, review of the 
veteran's other service personnel records reveals that he 
served on three different ships during his period of active 
Naval service.  The veteran served aboard:  USS HECTOR (AR 7) 
from December 1965 to March 1967; USS KANKAKEE (AO 39) from 
August 1967 to August 1968; and USS MAUNA LOA (AE 8) from 
August 1968 to January 1969.  Whether any of these ships 
served in waters offshore, or visited the Republic of Vietnam 
during the veteran's period of service aboard, has not been 
verified with the service department.  This must be done.  
VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
attempting to verify the nature of all of the veteran's sea 
service.  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim the 
case is REMANDED to the RO for the following development:


1.  The RO should contact the Department 
of the Navy and/or the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197 and 
attempt to verify the nature of the 
veteran's sea service.  Specifically the 
RO should forward copies of the veteran's 
DD 214 and his other service personnel 
records which are in the Claims file.  
The RO should indicate that the veteran 
had sea service aboard:

USS HECTOR (AR 7) from December 6, 1965 
to March 2, 1967

USS KANKAKEE (AO 39) from August 20, 1967 
to August 11, 1968

USS MAUNA LOA (AE 8) from August 11, 1968 
to January 3, 1969.

The RO should request that the service 
department verify the locations of these 
vessels during the stated periods of 
time.  The service department should be 
specifically requested to state whether, 
any of these vessels during the stated 
periods, served in waters offshore, or 
had visitation to, the Republic of 
Vietnam.  

2.  So that confusion does not result, 
the RO is requested to ensure that the 
evidence resulting from development with 
respect to the appellant's claim for 
benefits under 38 U.S.C. § 1805 and 38 
C.F.R. § 3.814 is placed in the Red 
Chapter 18 File contained within the 
veteran's claims file.

3.   Subsequently, the RO should consider 
the issue on appeal. 

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and her 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving chapter 18 
benefits will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

